Citation Nr: 0208255	
Decision Date: 07/23/02    Archive Date: 07/29/02

DOCKET NO.  99-18 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right knee, secondary to a service-connected left knee 
disorder.  

2. Entitlement to an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right hip, secondary to a service-connected left knee 
disorder.  

3. Entitlement to an effective date prior to February 23, 
1993, for service connection for a right shoulder impingement 
and rotator cuff syndrome, secondary to a service-connected 
left knee disorder.  


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran had honorable military service from December 1956 
to December 1959, and from August 1963 to August 1966.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
July 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Chicago, Illinois 
(hereinafter RO).

On February 28, 2001, the Board issued a decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  On July 19, 2001, the Court vacated 
and remanded the case to the Board.  

The Board received a letter from the appellant's attorney 
dated April 4, 2002, indicating an intention to withdrawal 
the remaining issues on appeal.  In May 2002, the Board 
advised the veteran that no issues on appeal could be 
withdrawn without the veteran's express written consent.  On 
July 3, 2002, the Board received correspondence from the 
veteran indicating that he did not wish to withdrawal the 
issues on appeal.  Accordingly, the issues, as listed on the 
title page, remain on appeal.  

The veteran has raised the issue of entitlement to service 
connection for arthritis of all joints save for his 
previously service connected right knee, left knee, and right 
hip disorders.  He also appeals the initial evaluations 
assigning 10 percent evaluations for his service-connected 
right knee, right hip, and right shoulder disorders.  
Moreover, he has raised the issue of entitlement to an 
increased rating for his service-connected left knee 
disorder.  Finally, he has raised the issue of entitlement to 
an effective date prior to May 18, 1992, for the grant of 
service connection for a left knee disorder.  These issues, 
however, are not currently developed or certified for 
appellate review.  That is, the RO has either failed to enter 
an initial decision on these claims, or failed to respond to 
a timely filed notice of disagreement.  Accordingly, these 
matters are referred to the RO for appropriate consideration.  
The Board takes this opportunity to note that it may only 
exercise jurisdiction over an issue after an appellant has 
filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).

FINDINGS OF FACT

The veteran's claims of entitlement to service connection for 
right knee, right hip, and right shoulder disorders were 
received by the RO on February 23, 1993.

CONCLUSION OF LAW

The criteria for an effective date prior to February 23, 
1993, for service connection for degenerative joint disease 
of the right knee, degenerative joint disease of the right 
hip, and a right shoulder impingement and rotator cuff 
syndrome secondary to a service-connected left knee disorder, 
have not been met.  38 U.S.C.A. §§ 5103A, 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.400 (2001); 66 Fed.Reg. 45620 
(Aug. 29, 2001) (to be codified, in pertinent part, at 38 
C.F.R. §§ 3.102. 3.159, 3.326).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a change in 
the law during the pendency of the veteran's claim.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), significantly added to the 
statutory law concerning VA's duties when processing claims 
for VA benefits.  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a)).  The VCAA and the implementing regulations are 
liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  

The Act and the implementing regulations essentially provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim.  VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The Act and regulations also require VA to notify 
the claimant of any information, and any medical or lay 
evidence, not previously provided to VA that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant which of the evidence is to 
be provided by the claimant and which VA will attempt to 
obtain on behalf of the claimant.

In deciding this claim, the Board has considered the recent 
enactment of the VCAA and implementing regulations.  In a 
case such as this, however, where the law and not the 
evidence is dispositive, the Board finds that a remand to 
consider application of the VCAA would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Additionally, the Board notes that the 
rating decision and statement of the case issued by the RO 
advised the veteran advised of the laws and regulations 
pertinent to his claims.   The veteran and his representative 
have provided argument on the pertinent fact, that is, the 
date of receipt of the veteran's claims for service 
connection.  By letter of January 18, 2002, the veteran was 
provided an opportunity to submit additional argument or 
evidence in support of his claims.  There was no response.  
Therefore, having the Board render its decision on his appeal 
at this time will not prejudice the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993). 

The Board further finds that the statement and supplemental 
statements of the case provided the veteran with adequate 
notice of what the law requires to assign earlier effective 
dates for service connection for right shoulder and bilateral 
knee disorders.  The veteran further was provided adequate 
notice that VA would help him secure evidence in support of 
his claim if he identified that evidence.

The statement and supplemental statements of the case also 
provided notice to the veteran of what the evidence of 
record, including evidence provided by the appellant, 
revealed.  Finally, these documents provided notice why this 
evidence was insufficient to assign earlier effective dates 
for service connection, as well as notice that the appellant 
could still submit supporting evidence.  Thus, the appellant 
has been provided notice of what VA did to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Because no additional 
evidence has been identified by the appellant as being 
available but absent from the record, the Board finds that 
any failure on the part of VA to further notify the appellant 
what evidence would be secured by VA and what evidence would 
be secured by the appellant is harmless.  Cf. Quartuccio v. 
Principi, 2002 U.S. Vet. App. Claims LEXIS 443 (June 19, 
2002). 

The effective date of an award based on an original claim 
shall be fixed in accordance with the facts found but shall 
not be earlier than the date of receipt of an application 
therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  However, 
if the application is received within one year from the date 
of discharge or release from service, the effective date of 
an award for disability compensation to the veteran shall be 
the day following the date of discharge or release.  Id.; see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  
Generally, a specific claim in the form prescribed by VA must 
be filed in order for VA benefits to be paid.  38 C.F.R. 
§§ 3.151(a), 3.160(b) (2000).  Under certain circumstances, 
VA medical records may constitute an informal claim for 
increase or to reopen a compensation claim but this provision 
is not for application in an initial compensation claim for a 
disability.  38 C.F.R. § 3.157 (2000).  

Correspondence from the veteran's representative was received 
by the RO on February 23, 1993, that raised the issue of 
entitlement to service connection for right knee, a right 
hip, and right shoulder disorders, secondary to a service-
connected left knee disorder.  A rating decision dated in 
July 1998, granted service connection for these disorders, 
and assigned an effective date of February 23, 1993, the date 
of receipt of this correspondence.  

The veteran testified at a videohearing before the Board in 
February 2000, that he filed a claim of entitlement to 
secondary service connection for these disorders in 1992.  In 
this regard, in May 1992, the veteran did file a claim of 
entitlement to service connection for "arthritis."  This 
issue has not been specifically adjudicated by the RO, and as 
noted above, it is referred to the RO for appropriate 
consideration.  Significantly, however, a claim of 
entitlement to service connection for arthritis is not a 
claim of entitlement to service connection for right 
shoulder, right hip and right knee disorders secondary to a 
left knee disability under any theory of entitlement.  While 
a VA physician in June 1992 suggested that the veteran had 
osteoarthritis due to an in-service injury, this statement 
did not identify which joints were affected by 
osteoarthritis, nor did it suggest that right shoulder, right 
hip and right knee disorders were related to a left knee 
disorder.  

It is also well to note that a review of the medical 
evidence, including voluminous VA medical records dated prior 
to and after February 23, 1993, do not include a diagnosis of 
a right shoulder, right hip or right knee disorder prior to 
November 16, 1992, when right hip and knee osteoarthritis 
were diagnosed, and when a right shoulder impingement 
syndrome was diagnosed.  Notably, however, the November 16, 
1992 report did not link any disorder to service or to a left 
knee disorder.  Indeed, competent evidence linking a right 
knee disorder to a left knee disorder was not presented prior 
to an August 1994 VA outpatient clinic visit, and competent 
evidence linking right shoulder and hip disorders to a left 
knee disorder was not presented prior to a September 1997 VA 
examination.  Each of these reports postdate the current 
effective date, and as an effective date is to be assigned 
based on the date of claim or the facts found, which ever is 
later, these reports strongly suggest that any effective date 
assigned should be long after February 23, 1993.  In any 
event, however, the record does not support an effective date 
prior to February 23, 1993.

With respect to the assertion that an effective date for 
service connection is warranted from the date of service 
discharge, the service personnel records indicate that the 
appellant was separated from honorable active military 
service in August 1966.  His initial claim for service 
connection for right shoulder, hip and knee disorders was 
received by the RO on February 23, 1993.  As the veteran 
submitted his application more than one year after his 
separation from honorable service in August 1966, under the 
provisions of 38 C.F.R. § 3.400, the earliest effective date 
that can be assigned for his award of service connection for 
a right knee disorder, a right hip disorder, and a right 
shoulder disorder is February 23, 1993.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine, however, as the preponderance of the 
evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

The claims of entitlement to an effective date prior to 
February 23, 1993, for the grant of service connection for 
degenerative joint disease of the right knee and right hip, 
and a right shoulder impingement and rotator cuff syndrome, 
secondary to a service-connected left knee disorder, are 
denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

